IN THE DISTRICT COURT OF APPEAL
                                       FIRST DISTRICT, STATE OF FLORIDA

ANTHONY JEROME                         NOT FINAL UNTIL TIME EXPIRES TO
CROMARTIE,                             FILE MOTION FOR REHEARING AND
                                       DISPOSITION THEREOF IF FILED
      Petitioner,
                                       CASE NO. 1D16-3628
v.

STATE OF FLORIDA,

     Respondent.
___________________________/

Opinion filed January 6, 2017.

Petition for Belated Appeal -- Original Jurisdiction.

Anthony Jerome Cromartie, pro se, Petitioner.

Pamela Jo Bondi, Attorney General, Tallahassee, for Respondent.




PER CURIAM.

      The petition for belated appeal is granted. Petitioner shall be allowed a belated

appeal from the judgment and sentence in Escambia County Circuit Court case number
2015-CF-000626-A. Upon issuance of mandate in this cause, a copy of this opinion

shall be provided to the clerk of the circuit court for treatment as the notice of appeal.

If petitioner qualifies for appointed counsel, the trial court shall appoint counsel to

represent petitioner on appeal.

OSTERHAUS, BILBREY, and WINOKUR, JJ., CONCUR.




                                            2